McGarey, S.
The proponent herein seeks to probate an instrument, which, the testimony establishes, decedent duly executed as A codicil to her will. The instrument ratifies and confirms the provisions of the will, and merely nominates her niece as executrix in place and stead of the executor designated in the earlier instrument. The will has not been produced and cannot be found although diligent search has been made therefor. The propounded instrument will be admitted to probate and letters testamentary issued to the nominated executrix, upon her qualifying, without prejudice to a proceeding to probate the earlier instrument, if it is found, or to establish it as a lost will'under the provisions of section 143 of the Surrogate’s Court Act. In the event no such proceeding is instituted the executrix is directed to cite on her accounting all the legatees named in the earlier instrument, a conformed copy of which is in the possession of the attorney who prepared it.
Proceed accordingly.